Case 1:20-cv-03699-JGK Document 25-1 Filed 10/30/20 Page 1 of 8




 EXHIBIT 1
           Case 1:20-cv-03699-JGK Document 25-1 Filed 10/30/20 Page 2 of 8



r



                                          CONSULTING AGREEMENT

            This Agreement is made and entered into as of March 21 5\ 2017, by and between POV USA, Inc., a
    Delaware company {"POV USA"), located at 65 East 55th Street, Floor 21, New York, New York, 10022, and
    lnteramerican Consulting, lncorporated{"CONSU LTANT"), located at 10925 N.W. 43 rd Lane, Miami, Florida,
    33178.

              WHEREAS, POV USAdesires the "Services," as hereinafter defined, of CONSULTANT and
    CONSULTANT has all the experience, expertise, and skills to perform the same and has expressed its
    interest in entering into this Agreement;

            NOW, THEREFORE, in consideration of the premises and of the mutual promises and covenants
    contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are
    hereby acknowledged, the parties agree as follows:

    1.      POV USA hereby engages CONSULTANT to perform the Services during the term of this
            Agreement, and CONSULTANT accepts such engagement, upon the terms and conditions set forth
            herein.

    2.      Term.The term of this Agreement shall commence on March 21 st, 2017 and shall end on June 21 st ,
            2017, unless sooner terminated as provided herein. Either party may terminate this Agreement at
            any time, with or without cause, upon five calendar days prior written notice to the other party. Such
            termination shall not apply to Services or Deliverables already accepted by CONSULTANT.

    3.      Compensation and Services.During the term of this Agreement, PDV USA shall pay
            CONSULTANT as compensation for the completion of the Services, to POV USA's sole satisfaction,
            in accordance with the attached Exhibit A, which, with any addendums or schedules thereto, shall be
            integrated into and made a part of this Agreement. CONSULTANT must include with the invoiceall
            supporting documentation, and set out adequate and complete details of the Services rendered.
            CONSULTANT shall be solely responsible for, and shall report, all payments received from PDV
            USA to the appropriate federal, state and local taxing authorities.

    4.      Personnel.During the term of this Agreement, CONSULTANT shall devote all of the time of
            CONSULTANT'S members and employees {hereinafter referred to as "Personnel") that is reasonable
            and necessary to perform independent consulting services {the "Services") for POV USA which shall
            include, but are not limited to, the Services set forth in Exhibit A which with any addendums or
            schedules thereto, shall be integrated into and made a part of this Agreement. CONSULTANT shall
            make its Personnel available to perform the Services upon reasonable request by POV USA, and the
            Services shall be rendered at such times as shall be mutually determined and shall be coordinated
            through the POV USA Authorized Representative. This Agreement is entered into by POV USA in
            reliance upon CONSULTANT and the qualifications of the Personnel. With the exception of
            clerical, bookkeeping, and secretarial work, CONSULTANT and its Personnel shall perform the
            Services and may not be substituted without the prior consent of POV USA

    5.      Independent Contractor. In the performance of the Services, CONSULTANT and its Personnel
            shall act solely as an independent contractor and nothing herein shall at any time be construed to
            create the relationship of employer and employee, partnership, principal and agent, or joint venture
            as between POV USA and CONSULTANT or POV USA and CONSULTANT's Personnel.
            CONSULTANT and its Personnel shall have no right or authority, and shall not attempt, to enter into
            any contract, commitment, or agreement, or incur any debt or liability, of any nature, in the name of
            or on behalf of POV USA, its subsidiaries, or affiliates.




                                                      Page 1
      Case 1:20-cv-03699-JGK Document 25-1 Filed 10/30/20 Page 3 of 8




                                     CONSULTING AGREEMENT

6.    Confidential Information.CONSULTANT and its Personnel shall hold in strictest confidence any
      information, data and material which is related to POV USA's business or is designated as
      proprietary and confidential or is otherwise provided or made available by POV USA in connection
      with the Services performed hereunder ("Confidential lnformation").CONSULTANT and its Personnel
      shall not, without POV USA's prior written consent, disclose to others any Confidential Information
      disclosed to CONSULTANT and its Personnel by POV USA or any Confidential Information which
      comes into the possession of CONSULTANT and its Personnel as a result of this Agreement.
      CONSULTANT shall not to make use of the Confidential Information other than for the performance
      of the Services under this Agreement. Confidential information includes, but is not limited to,
      information related to research, development, pricing, trade secrets, customer lists, salaries,
      technical data, procedures, or business affairs of POV USA, its subsidiaries and affiliated companies.
      The Confidential Information shall remain the property of POV USA and POV USA may request
      the return of the Confidential Information at any time upon written request to CONSULTANT. The
      obligations in this section shall apply to any information, data and material that
      constitutes"Confidential Information" as defined hereinwhich was provided or made available to
      CONSULTANT and its Personnel prior to the effective date of this Agreement.

7.    Warranty.CONSULTANT hereby represents and warrants to POV USA, with the intention that POV
      USA rely thereon in entering into this Agreement, that: (a) CONSULTANT has the present capacity
      and will take all steps necessary to maintain the capacity to perform the Services hereunder; (b)
      each of CONSULTANT's Personnel assigned to perform Services hereunder has the proper skill,
      training, and background so as to be able to perform such Services in a competent and professional
      manner; (c) CONSULTANT and each of its Personnel are properly registered and licensed to
      perform the Services hereunder and shall maintain any such registration and licenses during the
      term of this Agreement; (d) in connection with performing the Services, CONSULTANT and its
      Personnel will not violate any applicable laws or regulations of any jurisdiction; (e) no portion of any
      payment to CONSULTANT by POV USA pursuant to this Agreement shall be used as a bribe,
      kickback, rebate, illegal political contribution, or in violation of applicable foreign exchange control
      regulations, tax laws or regulations, or other laws or regulations of any jurisdiction; and (f) the
      execution and performance by CONSULTANT of this Agreement does not and will not violate or
      conflict with or result in a breach of any of the terms, conditions, duties, or obligations to which
      CONSULTANT is bound to any third party or any other rights of any third party.

8.    POV USA Rules.CONSULTANT and its Personnel shall comply with any policy and procedures
      of POV USA in the event they apply to the performance of the Services. CONSULTANT shall be
      notified by POV USA when such compliance is required.

9.    Personnel Expertise. CONSULTANT warranties that its Personnel has the experience,
      expertise, and skills to perform the Services.

10.   Indemnity.CONSULTANT shall protect, defend (at CONSULTANT's expense and by counsel
      satisfactory to POV USA), indemnify, save and hold harmless POV USA, its subsidiaries and
      affiliates and its and their agents, directors, officers, shareholders, employees, representatives,
      successors, and assigns, from and against any and all breaches of this Agreement by
      CONSULTANT, its Personnel, direct or indirect costs, damages, losses, obligations, lawsuits, claims,
      liabilities, fines, or penalties (whether or not ultimately defeated) in connection with, arising out of,
      relating to, incidental to, or resulting from any act or omission or any alleged act or omission by
      CONSULTANT or its Personnel, including in each instance, but not limited to, all costs and expenses
      of investigation and defending any claim at any time arising and any final judgments, compromises,
      settlements, court costs and attorneys' fees, whether foreseen or unforeseen (including all such
      expenses, court costs, and attorneys' fees in the enforcement of POV USA's rights hereunder)


                                                  Page 2
      Case 1:20-cv-03699-JGK Document 25-1 Filed 10/30/20 Page 4 of 8




                                    CONSULTING AGREEMENT

      incurred by POV USA directly or indirectly.

11.   Insurance.In the event POV USA considers appropriate and applicable, and after proper notification
      to CONSULTAT, CONSULTANT shall be responsible for providing the following insurance
      coverages:

      a.      Workers' compensation and employer's liability insurance covering all of CONSULTANT's
              Personnel in accordance with the statutory requirements of the state of hire in which the
              Services are to be performed. CONSULTANT'S employers' liability insurance covering its
              Personnel shall have a limit of five hundred thousand dollars ($500,000) per occurrence.

      b.      Comprehensive general liability insurance with contractual liability providing for a combined
              single limit of five hundred thousand dollars ($500,000) for personal injury, death or property
              damage resulting from each occurrence and covering all of CONSULTANT's operations
              involved in the performance of the Services hereunder. The aforesaid insurance shall cover,
              but not be limited to, loss of or damage to POV USA's, and to CONSULTANT's, property,
              members, and employees.

      c.      Business automobile liability insurance covering owned, non-owned and hired motor
              vehicles, with combined single limits of at least five hundred thousand dollars ($500,000) for
              personal injury, death, or property damage, resulting from each occurrence.

      In addition, POV USA shall be named as an 'additional insured' with respect to comprehensive
      general liability coverage and automobile liability insurance coverage. Each respective insurance
      carrier shall waive subrogation rights with respect to POV USA CONSULTANT shall provide POV
      USA with certificates evidencing the required coverage as soon as possible but in no event later than
      ten (10) days after this Agreement is executed . The insurance limits provided hereunder are those
      minimum limits to be provided by CONSULTANT and do not limit the liabilities for which
      CONSULTANT is responsible under this Agreement

12.   Title to Work Product.All work performed hereunder, and any and all materials and products
      developed or prepared for POV USA by CONSULTANT, including any Deliverables, are the property
      of POV USA and all title and interest therein shall vest in POV USA and shall be deemed to be made
      in the course of the Services rendered hereunder. To the extent that title to any such works may not,
      by operation of law, vest in POV USA, all rights, title and interest therein are hereby irrevocably
      assigned to POV USA All such materials and products shall belong exclusively to POV USA; with
      POV USA having the right to obtain and hold in its own name, copyrights, patents, registrations or
      such other protection as may be appropriate to the subject matter thereof. POV USA may use any of
      the work, materials, and products, Services or Deliverables in its sole discretion without additional
      compensation to CONSULTANT. CONSULTANT shall give POV USA and any person designated
      by POV USA reasonable assistance, at POV USA's expense, required to perfect the rights defined in
      this Paragraph. Unless otherwise requested by POV USA, upon completion of the Services to be
      performed hereunder, CONSULTANT shall immediately turn over to POV USA all materials and
      products developed pursuant hereto.

13.   Audit.POV USA, its Accountant, Corporate Auditor and/or any third person representing POV USA,
      shall have the right to inspect and/or audit, during the CONSULTANT's normal business hours, the
      books, records, internal controls and procedures and other information with respect to (a)
      CONSULTANT's performance of its obligations under this Agreement, and (b) information used by
      the CONSULTANT in determining the amounts payable by POV USA under this Agreement. POV
      USA shall provide reasonable notice to CONSULTANT of its plan to audit. CONSULTANT shall


                                                    Page 3
      Case 1:20-cv-03699-JGK Document 25-1 Filed 10/30/20 Page 5 of 8




                                    CONSULTING AGREEMENT

      retain all such records for a period of two years following the last day of each calendar year, in an
      orderly fashion, to facilitate the audit process.

14.   Authorized Representative and Notices. Any notice hereunder shall be in writing and shall be
      effective when delivered by email, personally or when deposited in the mail, postage prepaid,
      registered or certified and addressed as follows:

              lfto CONSULTANT:
                     lnteramerican Consulting, Incorporated
                                    rd
                     10925 N.W. 43 Lane
                     Miami, Florida 33178
                     Attention: David Rivera

              If to POV USA:
                       Mr. Pfo Gonzalez
                       Edificio Petr6Ieos de Venezuela, Torre Este,
                       La Campina, Caracas - Venezuela 1060
                       Email: gonzalezpu@pdvsa.com
                       Phone Number: +582127083700


15.   Publicity. CONSULTANT shall not issue a press release regarding this Agreement or the
      Services provided or use POV USA's or its affiliates' names in any advertising or publicity, without
      POV USA's prior written consent.

16.   Choice of Law and Venue:This Agreement shall be deemed to be made under, and shall be
      construed in accordance with, the laws of the State of New York (without reference to choice of law
      doctrine). The parties irrevocably submit to the exclusive jurisdiction of the State of New York for
      purposes of any suit, action or proceedings relating to this Agreement.

17.   Compliance With Laws. To the extent applicable, CONSULTANT shall comply with all federal,
      state and local laws, regulations and ordinances.

18.   Assignment and Subcontracting.This Agreement is entered into by POV USA in reliance upon the
      personal qualifications of CONSULTANT'S Personnel and , therefore, CONSULTANT shall not assign
      this Agreement voluntarily, involuntarily, or by operation of law without the express written consent of
      POV USA. CONSULTANT may not subcontract any portion of the Services without the prior written
      consent of the POV USA Authorized Representative.

19.   Miscellaneous. No waiver of any provision of this Agreement, or a breach hereof, shall be
      effective unless it is in writing and signed by both parties. No waiver of a breach of this
      Agreement (whether express or implied) shall constitute a waiver of a subsequent breach. All
      provisions of this Agreement are severable, and the unenforceability or invalidity of any of them
      shall not affect the enforceability or validity of the remaining provisions of this Agreement. Any
      provision of this Agreement which by the nature of its terms would survive any termination or
      expiration of this Agreementshall continue to apply to the parties and remain in full force and
      effect.The headings in this Agreement are inserted for convenience only and shall not be used in
      the interpretation hereof. Both parties have reviewed, and have had an opportunity for comment
      upon , this Agreement. Any rule or principle of contractual construction that would otherwise
      require any aspect of this Agreement to be interpreted against the party primarily responsible for



                                                 Page4
        Case 1:20-cv-03699-JGK Document 25-1 Filed 10/30/20 Page 6 of 8




                                      CONSULTING AGREEMENT

        its drafting shall not be employed in the interpretation hereof.This Agreement shall not be modified,
        altered, amended, or revoked except in writing duly executed by the parties.

20.     Exhibits and Entirety.This Agreement contains all agreements of any kind or nature (oral or
        written) between the parties and all prior or contemporaneous promises, representations,
        agreements, or understandings are expressly merged herein and superseded hereby. Any and all
        additional and different terms contained in CONSULTANT's proposals are herein rejected. This
        Agreement shall include the following exhibits ("Exhibits") attached hereto and incorporated
        herein by reference:

            Exhibit A    Scope of Services and Deliverables
            Exhibit B    Compensation and Payment Schedule

        This Consulting Agreement and the Exhibits are collectively referred to as the "Contract
        Documents". To the extent of any inconsistency or conflicting terms and/or conditions between
        this Agreement and any of the Exhibits, this Agreement shall govern and control. The Exhibits
        will have the same priority in the event of an irreconcilable conflict in the order in which they are
        listed above.


IN WITNESS WHEREOF, the parties have ex             ed this Agreement as of the day and year first shown
above.


POV USA, Inc.

By:

Name:                                                  Name:    DAVID RIVERA


          President                                    Title:   President


Date:     March 21 st, 2017                            Date:    March 21st, 2017




                                                 Page 5
       Case 1:20-cv-03699-JGK Document 25-1 Filed 10/30/20 Page 7 of 8




                                       CONSULTING AGREEMENT

                                                EXIDBIT A
                                                     of
                                    Consulting Agreementby and Between
                                              PDV USA, Incand
                                    Interamerican Consulting, Incorporated
                                              March 21st, 2017

                               SCOPE OF SERVICES AND DELIVERABLES


The Services in general shall include, but not limited to:

It shall be the CONSULTANT' s duty to provide strategic consulting services to the CLIENT as the
CLIENT deems necessary and appropriate.

CONSULTANT will provide CLIENT with strategic consulting and assistance developing strategies to
inform policy makers and opinion leaders regarding CLIENT initiatives and achievements.

CONSULTANT will develop and work with CLIENT to organize and implement a multi-faceted strategy
to reinforce CLIENT's standing among important public officials and opinion leaders.

CONSULTANT will support CLIENT in the planning and execution of a strategic plan directed at
targeted stakeholders to assist CLIENT with the development and implementation of a program to support
efforts that wilJ enhance the long-term reputation and standing of CLIENT.

CONSULTANT will identify opportunities to build long-term relationships among key third-parties,
opinion leaders and public officials.

Consultant Deliverables are:

The CONSULTANT will provide the CLIENT with updates regarding the strategic consulting services
provided by the CONSULTANT, and include with the invoice all supporting documentation, and set out
adequate and complete details of the Services rendered.

CONSULTANT shall provide CLIENT with a bi-weekly report detailing the activities that it has carried
out during that period to achieve the stated goals and purposes of the Agreement as well as a final report
integrating all work product including recommendations for monitoring and following-up on the
strategies implemented.




                                                     Page 6
       Case 1:20-cv-03699-JGK Document 25-1 Filed 10/30/20 Page 8 of 8




                                      CONSULTING AGREEMENT

                                               EXIIIBITB
                                                    of
                                   Consulting Agreement by and Between
                                             PDV USA, Incand
                                   Interamerican Consulting, Incorporated
                                              March 21 51, 2017

                            COMPENSATION AND PAYMENT SCHEDULE

CONSULTANT agrees to accept and PDV USA agrees to pay for the complete, satisfactory and timely
performance of the Services in strict accordance with all requirements contained in this Agreement. The total
compensation for the Services provided by CONSULTANT, as per the terms and conditions herein provided,
is U.S. Dollars 50,000,000.00.


PAYMENT SCHEDULE:

Initial Payment Installment for US$ 5,000,000.00 on March 2 l 51, 2017

Consecutive Payment Installments for US$ 5,000,000.00 every two weeks starting on April 41\ 2017 until
reaching the total amount ofUS$ 25,000,000.00 by May 16th, 2017

Final Payment Installment for US$ 25,000,000.00 before June I 5th, 2017.

INVOICING:

Consultant shall submit an invoice for the Service completed and accepted, (as approved by the PDV USA
Representative indicated in Section 14 of the Consulting Agreement), in triplicate, to the address shown
below. The invoice shall reference the Consulting Agreement Number, PDV USAauthorized personnel
responsible for accepting the services provided, and banking instructions.

        Invoices shall be submitted by email to:

        Mr. Pfo Gonzalez
        Email: gonzalezpu@pdvsa.com
        PhoneNumber: +582127083700




                                                   Page 7
